Citation Nr: 1207797	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for neurological disability of the right upper extremity, claimed as loss of use of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for loss of use of the right arm. The RO also denied service connection for disorders of the low back and upper back. Later, in 2011, the RO granted service connection for thoracolumbar degenerative disc disease and cervical degenerative disc disease. The remaining issue on appeal is service connection for neurological disorder of the right upper extremity.

In April 2011, the Veteran had a Travel Board Hearing before an Acting Veterans Law Judge. In January 2012, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the hearing is no longer employed by the Board. The Board asked the Veteran whether he wanted to have another Board hearing. The Veteran has not responded that he wishes to have another hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he has neurological problems affecting his right upper extremity. He has described the problems as loss of use of the right arm. While his appeal for service connection for a right arm disorder was pending, the RO granted service connection for cervical degenerative disc disease. The Veteran contends that neurological dysfunction in his right upper extremity is a result of his service-connected cervical degenerative disc disease.

The claims file contains VA and private treatment and examination records that address symptomatology in the Veteran's upper back and right upper extremity. There are records of electromyography (EMG) and nerve conduction velocity (NCV) testing in 2005 and 2007. In June 2008, the Veteran underwent cervical spine surgery. In August 2011, the Board requested a VA expert medical opinion on the Veteran's claim. A VA neurologist reviewed the claims file and provided opinions in October 2011. The neurologist's opinion left some question as to whether the Veteran has current neurological disorder of the right upper extremity. The neurologist also found that paresthesias in the Veteran's right hand could be attributable to his cervical spine disease, to ulnar neuropathy (which was noted in 2005), or to carpal tunnel syndrome (which also was noted in 2005). The neurologist indicated that updated EMG/NCV testing would be helpful to those determinations. Private and VA medical opinions in the claims file disagree as to the likelihood that any current right upper extremity neurological disorder is proximately due to the cervical degenerative disc disease, and do not address the likelihood that a right upper extremity disorder has been aggravated by the cervical degenerative disc disease. The Board will remand the case for a new VA examination, with new testing, review of the claims file, and opinions on the issues regarding current disability and likely causation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Schedule the Veteran for a VA peripheral nerve examination by a neurologist to address the current nature of any current neurological disorder of the right upper extremity and to obtain an opinion as to whether such is related to the service-connected cervical spine disability.  The claims folder must be reviewed by the examiner in conjunction with the examination. The examination should include new EMG/NCV testing of the Veteran's right upper extremity, with a report of the results in detail. Following review of the claims file and examination of the Veteran, the neurologist should provide the diagnosis for any current neurological disorders of the right upper extremity.

With respect to each current right upper extremity neurological disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused by the Veteran's cervical degenerative disc disease.  If not, the examiner should opine as to whether it is at least as likely as not the right arm neurological disability has been permanently worsened beyond normal progression (aggravated) by the cervical degenerative disc disease. The amount of any such aggravation should be quantified, if possible. The examiner should provide a complete rationale for all opinions expressed.

2. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record. If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



